NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        NOV 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

WEILONG LI,                                     No.    15-72980

                Petitioner,                     Agency No. A205-181-194

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Weilong Li, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
law. Cerezo v. Mukasey, 512 F.3d 1163, 1166 (9th Cir. 2008). We review for

substantial evidence the agency’s factual findings. Guo v. Sessions, 897 F.3d

1208, 1212 (9th Cir. 2018). We grant in part, deny in part, and dismiss in part the

petition for review, and we remand.

      As to asylum and withholding of removal, the record compels the conclusion

that the cumulative harm Li suffered in China rose to the level of persecution. Id.

at 1213-17 (finding petitioner suffered past persecution because of his religious

beliefs where he was detained, beaten, forced to sign a document promising not to

attend a home church, and required to report to the police weekly); see also Guo v.

Ashcroft, 361 F.3d 1194, 1203 (9th Cir. 2004) (totality of the circumstances

compelled finding of persecution). Thus, we grant the petition for review as to

Li’s asylum and withholding of removal claims, and remand to the agency for

further proceedings consistent with this disposition. See Guo, 897 F.3d at 1217;

see also INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      The BIA did not err in finding that Li waived his CAT claim, see Segura v.

Holder, 605 F.3d 1063, 1066 (9th Cir. 2010), and we lack jurisdiction to consider

Li’s contentions as to the merits of his claim because he did not present them to the

BIA, see id.

      We do not reach Li’s contentions that the IJ erred in finding Li did not merit

a discretionary grant of asylum because the BIA did not decide that issue. See


                                          2
Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010) (the court’s review is

limited to the actual grounds relied upon by the BIA).

      We do not consider the country conditions reports Li references in his

opening brief that are not part of the administrative record. See Fisher v. INS, 79

F.3d 955, 963-64 (9th Cir. 1996) (en banc).

      Li’s removal is stayed pending a decision by the BIA.

      The government must bear the costs for this petition for review.

      PETITION FOR REVIEW GRANTED in part; DENIED in part;

DISMISSED in part; REMANDED.




                                          3